Citation Nr: 1138306	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-37 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder ("PTSD").

2.  Entitlement to an initial rating in excess of 10 percent for the post operative residuals of right inguinal hernia.

3.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, right knee.

4.  Entitlement to service connection for hearing loss, right ear.

5.   Entitlement to service connection for chronic cough, to include as an undiagnosed disability.

6.  Entitlement to service connection for bilateral pes planus.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to January 2006.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued in November 2006 and June 2007 by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Milwaukee, Wisconsin.  

The Board observes that the Veteran previously requested the opportunity to testify before a Veterans Law Judge at a travel Board hearing at the Milwaukee RO.  However, although a hearing was scheduled for November 2009, the Veteran did not appear for the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2011).

The issues of entitlement to an initial rating in excess of 10 percent for right inguinal hernia, an initial rating in excess of 10 percent for patellofemoral syndrome, right knee, service connection for chronic cough, service connection for bilateral pes planus, and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.



FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD has been manifested by insomnia; nightmares; flashbacks; anger and irritability; impatience; mild impairment of short-term memory; mild panic/paranoia while in a crowd or while driving in heavy traffic; hyperstartle response; and occasional depression.

2.  The Veteran is not shown by the competent medical evidence of record to have a current right ear hearing loss according to VA regulations.


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  A right ear hearing loss was neither incurred in, nor aggravated by, active duty service, nor may a sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By letters dated August 2006 and March 2007, the Veteran was informed of the types of evidence needed in order to substantiate his claims of entitlement to service connection, as well as the division of responsibility between himself and VA for obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  These letters also afforded the Veteran appropriate notice per Dingess/Hartman, supra.  With regard to the Veteran's claim of entitlement to an initial rating in excess of 30 percent for PTSD, the Board observes that where service connection has been granted, and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven.  See Dingess/Hartman, supra.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice with regard to the current PTSD claim is nonprejudicial.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records and VA examination reports dated August 2006 and October 2006.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.

Review of the examination reports shows that the VA examiners reviewed the Veteran's claims folder, elicited from the Veteran his history of service and post-service symptomatology, performed comprehensive examinations, and provided the results of their clinical evaluations.  For these reasons, the Board concludes that the examination reports are adequate upon which to base decisions in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  VA Laws and Regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

A.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).
The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.
The Veteran's service-connected PTSD is evaluated under DC 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board must consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Additionally, scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV, for rating purposes).

The Veteran contends that the symptoms of his service-connected PTSD are greater than the current disability rating contemplates.

VA Medical Center ("VAMC") treatment records reveal that in June 2006, the Veteran underwent an outpatient mental health assessment and was diagnosed with PTSD based on his experiences during active duty service; his assigned GAF score was 55, indicative of moderate symptoms.  

In August 2006, he was afforded a VA PTSD evaluation.  At that time, he told the VA examiner that he was employed part-time and was also attending classes at the University of Wisconsin.  Her said that he maintained friendships with former high school classmates, as well as former fellow servicemen.  He also said that he participated in leisure activities, including playing golf, fishing and hunting, and had recently joined the American Legion.  During his mental status evaluation, he was noted to be casually-dressed, well-groomed, pleasant and cooperative, and was able to effectively communicate.  He was fully oriented to person, place and time, and his concentration and long-term memory were intact.  His speech was at a normal rate and flow, and his short-term memory was slightly impaired.  He described his mood as "pretty good," and said that he was not really depressed.  He said that, although he had experienced some suicidal ideation during service, he denied such feelings at the time of the examination, as he said things had "mellowed out" now that he was back home.  The symptoms he reported as being associated with his PTSD included anger, irritation and impatience, as well as insomnia, nightmares and flashbacks.  The examiner also noted that he demonstrated a hyperstartle response to loud noises.  The VA examiner diagnosed him as having PTSD and assigned a GAF score of 55, indicative of moderate PTSD symptoms.

Review of VAMC records following the VA examination show that the Veteran continued to receive occasional outpatient mental health treatment.  These records reveal that he was consistently found to be alert and fully-oriented to person, place and time, and denied suicidal and homicidal ideations.  He also demonstrated a stable mood.  During a June 2007 outpatient mental health evaluation, although he continued to report difficulty sleeping due to nightmares and flashbacks, he said that everything had been going well for him until about a week earlier, when his girlfriend of six years told him that she had been seeing another man while he was in service; he particularly noted that the situation was made more difficult because all three of them worked at the same place.  He said this resulted in an end to the relationship for the time being until he could think things through.  Based on these reports, the examiner diagnosed him with PTSD and problems with depression.  There was no indication in the treatment reports that the Veteran had been prescribed any psychotropic medications for the symptoms of his PTSD.

Based on a review of the evidence of record, the Board finds that, for the entirety of the period on appeal, the criteria for a disability rating in excess of 30 percent for PTSD were not met.  In this regard, the Board notes that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to insomnia; nightmares; flashbacks; anger and irritability; impatience; mild impairment of short-term memory; mild panic and paranoia while in a crowd or while driving in heavy traffic; hyperstartle response; and occasional depression.  In this regard, the VA outpatient treatment records demonstrate that during this period, although he reported some depression  in mid-2007 related to having broken up with his longtime girlfriend, he reported that events in his life were generally going well.  In addition, his assigned GAF scores during this period continued to be 55, reflective of moderate symptomatology.

The Board further notes that despite an increase in his PTSD symptomatology in June 2007 (diagnosed as depression), which he reported to be related to difficulty in his relationship with his girlfriend, his symptoms still did not meet or approximate the criteria for a rating of 50 percent during this period, as there was no evidence of reduced reliability and productivity, with circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment or impaired abstract thinking, resulting in difficulty establishing and maintaining effective work and social relationships.  As such, based on the majority of symptoms shown throughout the period on appeal, the Board finds that the symptoms from the Veteran's PTSD and the level of occupational and social impairment were most consistent with the current 30 percent rating.

In addition to the medical evidence, the Board has not only considered the Veteran's personal statements, but also a letter from his girlfriend, dated November 2007.  In the letter (in which it appears that he and his girlfriend had resumed their relationship), the Veteran's girlfriend reported that she noticed that he was more angry and short-tempered, experienced panic and paranoia in crowds and while driving, and had difficulty sleeping, all symptoms which were noted during the VA examination and in subsequent VA treatment records.

Accordingly, and based on this evidentiary posture, the Board concludes that, for the entirety of the period on appeal, the criteria for an initial disability rating in excess of 30 percent disabling for the Veteran's PTSD were not met.


B.  Entitlement to service connection for hearing loss, right ear.

The Veteran has been service connected for hearing loss of the left ear.  He avers that he also currently has a right ear hearing loss disability as a result of acoustic trauma in service.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself, and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for certain chronic diseases, such as sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§3.307(a)(3), 3.309(a) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley at 158.
38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the VA Secretary shall accept as sufficient proof for a claim of entitlement to service connection for any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection for such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in such cases shall be recorded in full.

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for proving certain events alleged to have occurred during service when there is no official record.  It cannot be used to etiologically link the alleged service event to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 
 
In this case, the Veteran's DD 214 does not indicate combat service, and he has reported that he did not participate in combat.  Nevertheless, based on his statements (discussed in greater detail below) of having been exposed to many loud noises, including exploding grenades, and his personnel reports showing that he served in Kuwait in support of Operation Iraqi Freedom, the Board finds that the evidence supports the Veteran's assertions that he incurred noise exposure during service.

The Veteran's service treatment records are negative for complaints of, or treatment for, hearing loss. An audiogram conducted during his January 2006 separation medical examination showed puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
5
10
10
LEFT
15 
5
10
30
50

The results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were not met for the Veteran's right ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.

In a post-service sworn statement, dated March 2006, the Veteran wrote that he was experiencing some hearing loss in his left ear from loud explosions, mortars, engine noises, etc. during his deployment in Kuwait.  He did not, however, report any hearing loss problems with his right ear.

In August 2006, the Veteran was afforded a VA audiometric evaluation pursuant to his claim of entitlement to service connection.  At that time, he again reported having been exposed to noise during service, and said that he only had hearing protection during firing on the weapons range.  Puretone thresholds during the examination were as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
10
10
15
35
55

Speech audiometry revealed word recognition scores were 94 percent bilaterally.  The results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were not met for the Veteran's right ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies; moreover, the speech recognition score for the Veteran's right ear was not less than 94 percent.

In addition, the VAMC treatment records contain no evidence to show that the Veteran either complained or, received treatment for, or was diagnosed with a right ear hearing loss disorder.

Based on a review of the complete claims folder, the Board concludes that the evidence of record is against granting the Veteran's claim of entitlement to service connection for a right ear hearing loss.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of a right ear hearing loss disorder.  Moreover, as noted above, there is no medical evidence to show that he complained of, or was diagnosed with, any right ear hearing loss problems either during service, at separation, or within the one-year presumptive period.  

In addition to the medical evidence of record, the Board has also considered the Veteran's lay statements that he has a hearing loss disability.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that a hearing loss problem, and its associated symptoms, is the type of condition that the Veteran is competent to describe.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, competency must be distinguished from weight and credibility, which are factual determinations, going to the probative value of the evidence, for the adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In light of the fact that the reports offered by the Veteran in an effort to obtain disability benefits are clearly contrary to his previous statement made in March 2007, in which he only complained of a left ear hearing loss disorder, the Board also finds that there is no credible evidence of a continuity of symptomatology since service.

In summary, the Board finds that the credible and competent evidence establishes that the Veteran did not sustain a right ear hearing loss disorder in service, and that he does not have a current diagnosis of a right ear hearing loss disability.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.

Entitlement to service connection for hearing loss, right ear, is denied.


REMAND

A.  Entitlement to an initial rating in excess of 10 percent for right inguinal hernia.

The Veteran states that he experiences increased pain as a result of his previous right inguinal hernia, and has developed a lump in the right groin area.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

By way of history, the Veteran underwent surgery for a right inguinal hernia in November 2004 and a second procedure for a recurrence in 2005.  In October 2006, he was afforded a VA examination, at which time, he reported that he was experiencing discomfort; at that time, the Veteran neither mentioned a bulge or lump, nor was one found during the physical examination.  Instead, the only symptoms observed by the VA examiner were two (2) tender scars.  Based on the scar findings only, the Veteran was granted service connection with an initial 10 percent disability rating. 

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, as the Veteran asserts a worsening of his service-connected post operative right inguinal hernia, the Board finds that a new examination is warranted.

In addition, the Court has held that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while the claim is on REMAND status, an attempt to obtain the most recent VA treatment records pertaining to the Veteran's right inguinal hernia should be made.


B.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, right knee.

In October 2006, the Veteran was afforded a VA examination pursuant to his claim of entitlement to service connection for right knee patellofemoral syndrome.  The Court has held that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must be adequate, or, at a minimum, VA must notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board may supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises that clearly support its ultimate conclusions); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2011) (VA has an affirmative duty to obtain an examination of the claimant if the evidence of record does not contain adequate evidence to decide a claim).

Review of the October 2006 VA examination reports shows that the VA examiner reported the range of motion of the Veteran's right knee and noted that he reported experiencing occasional giving way and locking of the joint.  While the examiner also noted that there was no evidence of flare-ups, dislocations, or crepitus, and observed that the Veteran had a normal gait, VA regulations require that examiners also evaluate functional impairment on the basis of lack of usefulness and the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2011).  Moreover, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that additional limitation of motion during flare-ups of the condition or upon repetitive motion should, if feasible, be portrayed in terms of the degree of additional limitation.  As it appears that the VA examiner did not take into consideration such symptoms as weakened movement, excess fatigability, or incoordination, the Board finds that a remand is necessary in order to afford the Veteran another examination that takes into account the Court's holding in DeLuca.

In addition, pursuant to Bell v. Derwinski, supra, an attempt should be made to obtain any treatment reports pertaining to the Veteran's right knee patellofemoral syndrome that are not currently of record.  

C.  Entitlement to service connection for a chronic cough, to include as an undiagnosed disability.

The Veteran contends that he was exposed to dust, asbestos, and other airborne irritants while serving on active duty service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.

Although review of his service personnel records fails to demonstrate any evidence of asbestos exposure while on active duty, these records show that he served in Iraq and Kuwait in support of Operation Iraqi Freedom.  

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006). 
The definition of "qualifying chronic disability" was expanded to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2011).  

Significantly, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a), (b) (2011).

In October 2006, the Veteran was afforded a VA general examination pursuant to his various claims of entitlement to service connection.  At that time, he told the examiner that, while serving in the Persian Gulf during the summer of 2005, he began to experience a chronic cough, which he said had improved somewhat since returning to the United States, but was still present.  The VA examiner diagnosed the Veteran with (1) a cough secondary to irritant dust in the environment during active service, improving, and (2) asbestos exposure by history.  As the claims folder contains no evidence that the Veteran was exposed to asbestos during service, and because a cough is generally considered by medical professionals as a symptom of a disease or illness rather than a diagnosis, the Board finds that another VA examination is warranted to determine whether the Veteran has an undiagnosed illness, a symptoms of which is a chronic cough.

In addition, as it appears that the Veteran was never provided with VCAA notice regarding how to establish a claim of service connection based on Gulf War Syndrome, the RO/AMC should insure that appropriate VCAA notice is sent.

Finally, while the case is on REMAND status, any VA records pertaining to treatment for the Veteran's claimed chronic cough that are not currently of record should be obtained and associated with the claims folder.  See Bell v. Derwinski, supra

D.  Entitlement to service connection for bilateral pes planus.

The Veteran contends that he currently has bilateral pes planus as a result of active military service.  Review of the claims folder shows that, during a June 2001 enlistment examination for the Veteran's period of reserve duty, he was diagnosed with pes planus, mild and symptomatic.  Although there is no indication that he was either diagnosed with, or treated for pes planus during active duty service, during his December 2005 separation examination, his feet were found to be within normal limits, and on his accompanying medical history report, he denied ever having had foot trouble.  

During an October 2006 VA examination, the Veteran reported that his feet began to bother him while wearing combat boot in Iraq, and added that he was still experiencing painful arches.  The VA examiner diagnosed him with mild pes planus bilaterally with onset during active duty service and continuing.  The RO denied his claim, however, based on a finding that pes planus existed prior to service and there was no evidence showing that the condition had been permanently worsened during service.  

In this regard, however, the Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted" (38 C.F.R. § 3.304(b) (2011)), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1). Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2010).

In this case, however, the Board concludes that the evidence of record is not sufficient upon which to base a decision.  Specifically, here, there is evidence that the Veteran's pes planus existed prior to active duty service, a fact not taken into consideration by the VA examiner, who seemed to base his opinion that the Veteran's pes planus was the result of service solely on the medical history as provided by the Veteran himself.  Accordingly, the Board finds that another VA examination is necessary to obtain an opinion as to whether the Veteran's pre-existing bilateral pes planus was either aggravated during service, or if an increase in disability was due to the natural progression of the pre-existing condition.  

In addition, as it does not appear that the Veteran was ever provided with adequate VCAA notice of how to substantiate a claim of entitlement to service connection based on aggravation, the RO/AMC should ensure that he is sent such notice and has time to respond with any additional evidence.

Finally, while the case is on REMAND status, an effort to obtain any VA records pertaining to treatment of the Veteran's pes planus should be made. 


E.  Entitlement to service connection for hypertension.

The Veteran contends that, although his blood pressure was normal throughout active duty service, he has experienced hypertension since returning home from service.

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, DC 7101 (2011).

As an initial matter, the Board observes that the Veteran's service treatment reports are void of any complaints of, treatment for, or diagnosis of hypertension.  During a November 2004 examination pursuant to inguinal hernia surgery, his blood pressure was measured at 131/66.  During his December 2005 service separation examination, blood pressure was measured at 138/78.

VA treatment records following service show that in June 2006, when the Veteran was examined in order to establish treatment at the Madison, Wisconsin VAMC, his blood pressure was 123/72.  In August 2006, at the Appleton, Wisconsin VAMC, it was measured at 144/88.

In October 2006, during a VA general medical examination pursuant to his claims of entitlement to service connection, it was noted that the Veteran's blood pressure, taken three times, was 130/80.  The VA examiner did not diagnose him with hypertension.  

VAMC treatment records following the VA examination show that in January 2007, the Veteran was seen for a cardiac examination, at which time, he reported that he was experiencing symptoms of hypertension.  On examination, his blood pressure was 150/82.  Although he was not diagnosed as having hypertension at that time, the clinician provided him with a home blood pressure monitor and told him to keep track of his blood pressure readings over the next few weeks.  In early February 2007, he reported that his blood pressure readings were consistently high, with systolic readings from 140-151 and diastolic readings from 80-91; he was subsequently placed on the prescription blood pressure medication, lisinopril. 

Despite the fact that he was placed on medication, however, the treatment reports of record contain no evidence that the Veteran actually received a diagnosis of hypertension.  In order to determine whether a diagnosis of hypertension has been made, and the basis for such a diagnosis, if made, a VA examination with nexus opinion is warranted.  

Finally, while the case is on REMAND status, an effort to obtain any VA records pertaining to treatment of (high) blood pressure should be made. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the appellant an updated VCAA notice letter, which delineates the specific elements for substantiating a claim of entitlement to service connection for Gulf War Syndrome, and a claim of entitlement to service connection for a pre-existing disability claimed as the result of aggravation during service.  The Veteran should also be provided with a reasonable amount of time to respond.

2.  Obtain all available VA treatment records since August 2007 from any VAMC that treated the Veteran for his right inguinal hernia, patellofemoral syndrome, right knee, chronic cough, pes planus, and hypertension.  All records obtained must be associated with the claims folder; any negative reply must also be associated with the claims folder. 

3.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature and severity of his service-connected post operative right inguinal hernia.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The examiner must also elicit a history of the Veteran's symptomatology associated with his right inguinal hernia and note that, in addition to the medical evidence of record, the Veteran's lay statements have also been considered in the examination findings.  For any findings of a current inguinal hernia, the examiner should specifically note:  a.) the diameter in centimeters, b.) whether it is well-healed, c.) whether there is true hernia protrusion and, if so, whether it is readily reducible.  For each diagnosis, state effects of the condition on occupational functioning and daily activities.

4.  Following completion of the development requested in paragraphs 1 and 2, above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature and severity of his service-connected patellofemoral syndrome, right knee.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of right knee symptomatology and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  The examiner should specifically state the degree of disability present in the Veteran's right knee , including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if ankylosis is present.  Any and all opinions must be accompanied by a complete rationale.

5.  Following completion of the development requested in paragraphs 1 and 2, above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine a possible etiology for his claimed chronic cough.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of his claimed chronic cough, both during and since active duty service, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered.  The examiner should provide responses to the following:

a.) Provide an opinion as to whether the Veteran has a current and chronic cough disorder.

b.) As to any current and chronic cough disorder identified, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is due to a known disease, injury or any other incident of active duty service.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

6.  Following completion of the development requested in paragraphs 1 and 2, above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the etiology and onset of any currently-diagnosed pes planus.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of his claimed bilateral pes planus, noting that the condition was first found to be present during a June 2001 enlistment examination for the Veteran's period of reserve duty.  If pes planus is diagnosed, the examiner should specifically state whether the condition was at least as likely as not (i.e., at least a 50 percent probability) caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by active duty service.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

7.  Following completion of the development requested in paragraphs 1 and 2, above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the etiology and onset of any currently-diagnosed hypertension.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner should also elicit from the Veteran his history of high blood pressure and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  

The examiner should specifically state whether the Veteran has a diagnosis of hypertension and, if so, whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder was present during active military service, within the first post service year to a degree of at least 10 percent (diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; history of diastolic pressure predominantly 100 or more and requires continuous medication for control) or is otherwise related to military service.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

8.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter(s) should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


